DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0056, line 3, “the injure” should be changed to --injury--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 suffers from double inclusion, since it can be read to include the same element twice (i.e., claim 1, line 8 recites “a partial area”, and claim 2, line 3 recites “an expansion part”, both recitations being drawn to the same element 333). MPEP §2173.05(o). As explained in MPEP §608.01(o), “The use of a confusing variety of terms for the same thing should not be permitted.”
Claim 7 does not accurately describe applicant’s invention because a number and/or size of the one or more folded parts is never adjusted (i.e., changed) with respect to a single airbag.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (US 2018/0086298 A1). Nakanishi discloses an airbag device M for a driver's seat (paragraph 0108), comprising: an inflator 9 that is mounted on a housing 11 provided in a steering wheel W; and an airbag cushion (20, 200, 201, 202, 202A, 202B, 203, 204, 205A, 206, 207, 208, 209) that is embedded in the housing and is deployed by gas discharged from the inflator, wherein the airbag cushion comprises: a first panel (e.g., 32) that is disposed in a direction toward a driver in a deployed state; and a second panel (e.g., 22) that is provided to face the first panel, is disposed in a direction toward a front of a vehicle in the deployed state, and has a partial area 28 that protrudes and expands toward the front of the vehicle during deployment. The second panel includes a panel body, and the panel body has an expansion part (e.g., 28F) disposed in an upper area of the panel body and expanded to protrude toward the front of the vehicle during deployment. The expansion part includes a folded part that is formed by folding the upper area of the panel body (Figs. 6 and 14). The folded part is formed by overlapping the upper area of the panel body in a Z shape (Fig. 6 and 14). The steering wheel includes a hub part B that is provided with the housing and a rim part (H(L) and H(R)) that is provided in a partial area around the hub part, and when among areas in a circumferential direction centered on the hub part, an area provided with the rim part is referred to as a support area and an area not provided with the rim part is referred to as a non-support area, the expansion part is provided to be located at a position corresponding to the non-support area during deployment (Figs. 1 and 2). One or more folded parts are provided to overlap the panel body or another adjacent folded part (Figs. 3, 6, 11 and 14). In a state in which the airbag cushion is deployed, a size of the expansion part is adjusted according to a number and sizes of the one or more folded parts (i.e., the size of the expansion part depends on the number and sizes of the one or more folded parts).
Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 2014-0014512). Choi discloses an airbag device for a driver's seat, comprising: an inflator that is mounted on a housing provided in a steering wheel 20; and an airbag cushion 30 that is embedded in the housing and is deployed by gas discharged from the inflator, wherein the airbag cushion comprises: a first panel 32 that is disposed in a direction toward a driver in a deployed state; and a second panel 34 that is provided to face the first panel, is disposed in a direction toward a front of a vehicle in the deployed state, and has a partial area 35 that protrudes and expands toward the front of the vehicle during deployment (Fig. 1). A tether part 38 is coupled to surfaces of the first panel and the second panel facing each other, and is provided to restrain the airbag cushion that is deployed. The second panel includes an inlet hole 34a through which gas is introduced, and the tether part includes an upper tether member 38a and a lower tether member 38b provided on an upper side and a lower side, respectively, based on the inlet hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614